



Exhibit 10.2


REPURCHASE AGREEMENT


[●] (the “Undersigned”), for itself and on behalf of the beneficial owners
listed on Exhibit A hereto (“Accounts”) for whom the Undersigned holds
contractual and investment authority, enters into this Repurchase Agreement
(this “Agreement”) with SERVICENOW, INC., a Delaware corporation (the
“Company”), on [______], 2020 whereby the Company will repurchase (the
“Repurchase”) the Company’s 0% Convertible Senior Notes due 2022 (the “Existing
Notes”) for the Repurchase Consideration (as defined below). The Existing Notes
to be repurchased by the Company in the Repurchase are referred to herein as the
“Repurchased Notes”. Each Account, including the Undersigned if its Existing
Notes are being repurchased, shall be referred to herein as a “Holder.”


On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:


Article I: Repurchase of the Existing Notes for the Repurchase Consideration


At the Closing (as defined below), the Undersigned hereby agrees to cause the
Holders to deliver to the Company the Existing Notes set forth on Exhibit A
hereto, and in exchange therefor the Company hereby agrees to pay to the Holders
for each $1,000 principal amount of Existing Notes a cash payment equal to the
Repurchase Consideration (as defined below) in accordance with the payment
instructions set forth on Exhibit A hereto.


For the purposes of this Agreement:


“Closing Price” means $[●].


“Common Stock” shall mean the common stock of the Company, par value $0.001 per
share.
“Conversion Rate” shall mean 7.4210 shares of Common Stock per $1,000 principal
amount of the Existing Notes.


“Daily VWAP” shall mean the per share volume-weighted average price of the
Common Stock as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“NOW <equity> AQR” (or its equivalent successor if such page is not available)
in respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on the relevant trading day (or
if such volume-weighted average price is unavailable, the market value of one
share of the Common Stock on such trading day determined, using a
volume-weighted average method, by the Company, or by a nationally recognized
independent investment banking firm retained for this purpose by the Company),
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.


“Non-Swap Delta” shall mean a percentage equal to 1 minus the Swap Delta.


“Relevant Price” shall mean the arithmetic average of the Daily VWAPs for the 2
consecutive trading day period from and including [______], 2020.




“Repurchase Consideration” shall mean an amount in cash equal to the sum of
(A)(i) the Conversion Rate multiplied by (ii) the Relevant Price multiplied by
(iii) the Non-Swap Delta plus (B)(i) the Conversion Rate multiplied by (ii) the
Closing Price multiplied by (iii) the Swap Delta plus (C) $[●].



--------------------------------------------------------------------------------









“Settlement Date” shall mean the third trading day from, and including,
[______], 2020.


“Swap Delta” shall mean [●]%.


The closing of the Repurchase (the “Closing”) shall be conducted on the
Settlement Date, or such later date as mutually agreed in writing by the parties
(the “Closing Date”). At the Closing, (a) the Undersigned, for itself and on
behalf of each Holder, shall deliver or cause to be delivered to the Company all
right, title and interest in and to its Existing Notes (and no other
consideration) free and clear of any mortgage, lien, pledge, charge, security
interest, encumbrance, title retention agreement, option, equity or other
adverse claim thereto (collectively, “Liens”), together with any documents of
conveyance or transfer required by the Company to transfer to and confirm all
right, title and interest in and to the Existing Notes free and clear of any
Liens, and (b) the Company shall pay to each Holder the Repurchase Consideration
(or, if there are no Accounts, the Company shall deliver to the Undersigned, as
the sole Holder, the Repurchase Consideration). Delivery of such Existing Notes
as provided above will be made by each Holder by posting, at or before 10:00
A.M. (New York City time) on the Closing Date, a withdrawal request for such
Existing Notes through the Deposit or Withdrawal at Custodian (“DWAC”)
settlement system of the Depository Trust Company (“DTC”) (it being understood
that posting such request on any date before the Closing Date will result in
such request expiring unaccepted at the close of business on such date, and such
Holder will need to repost such withdrawal request on the Closing Date).


Article II: Covenants, Representations and Warranties of the Holders


The Undersigned, for itself and on behalf of each Holder, hereby covenants as
follows, and makes the following representations and warranties, each of which
is and shall be true and correct on the date hereof and at the Closing, to the
Company, and all such covenants, representations and warranties shall survive
the Closing.


Section 2.1: Power and Authorization


Each of the Undersigned and each Holder is duly organized, validly existing and
in good standing under the laws of its jurisdiction of formation, and has the
requisite power, authority and capacity to execute and deliver this Agreement,
to perform its obligations hereunder, and to consummate the Repurchase
contemplated hereby. If the Undersigned is executing this Agreement on behalf of
Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account, (b)
Exhibit A hereto includes a true, correct and complete list of (i) the name of
each Account and (ii) separately with respect to each Account, each other item
required to be included in Exhibit A (other than the Repurchase Consideration),
and (c) the Undersigned has full power to make the foregoing representations,
warranties and covenants on behalf of each such Holder.





--------------------------------------------------------------------------------







Section 2.2: Valid and Enforceable Agreement; No Violations


This Agreement has been duly authorized, executed and delivered by the
Undersigned and constitutes a legal, valid and binding obligation of the
Undersigned and each Holder, enforceable against the Undersigned and each Holder
in accordance with its terms and the Company may initiate a claim against either
or both the Undersigned or any Holder for any breach of this Agreement, except
that such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). This Agreement and consummation of the
Repurchase will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the Holder’s organizational documents, (ii) any
agreement or instrument to which the Undersigned or the Holder is a party or by
which the Undersigned or the Holder or any of their respective assets are bound
or (iii) any laws, regulations or governmental or judicial decrees, injunctions
or orders applicable to the Undersigned or the Holder, except for such
violations, conflicts or breaches under clauses (ii) and (iii) above that would
not, individually or in the aggregate, have a material adverse effect on the
financial position, results of operations or prospects of the Undersigned or
Holder or on their performance of the obligations under this Agreement or on the
consummation of the transactions contemplated hereby.


Section 2.3: Title to the Repurchased Notes


The Holder or the Undersigned, as applicable, is currently, and at the Closing
will be, the sole legal and beneficial owner of the Existing Notes set forth
opposite its name on Exhibit A hereto. The Holder or the Undersigned, as
applicable, has good, valid and marketable title to its Repurchased Notes, free
and clear of any Liens (other than pledges or security interests that the Holder
or the Undersigned, as applicable, may have created in favor of a prime broker
under and in accordance with its prime brokerage agreement with such broker,
which will be terminated in connection with the Closing), and when the
Repurchased Notes are delivered to the Company, the Company will acquire good,
marketable and unencumbered title to the Repurchased Notes, free and clear of
any Liens. The Holder or the Undersigned, as applicable, has not, in whole or in
part, except as described in the preceding sentence, (a) assigned, transferred,
hypothecated, pledged, exchanged or otherwise disposed of any of its Repurchased
Notes or its rights in its Repurchased Notes or (b) given any person or entity
any transfer order, power of attorney or other authority of any nature
whatsoever with respect to its Repurchased Notes. Upon delivery of such
Repurchased Notes to the Company pursuant to the Repurchase, such Repurchased
Notes shall be free and clear of all Liens.





--------------------------------------------------------------------------------









Section 2.4: Adequate Information; No Reliance; No Pressure


The Undersigned and each Holder acknowledge and agree that (a) the Undersigned
and each Holder have been furnished with all materials it considers relevant to
making a decision to enter into the Repurchase and has had the opportunity to
review (and has carefully reviewed) (i) the Company’s filings and submissions
with the Securities and Exchange Commission (the “SEC”), including, without
limitation, all information filed or furnished pursuant to the Securities
Exchange Act of 1934, as amended (collectively, the “Public Filings”), and (ii)
this Agreement (including the exhibits hereto) (collectively, the “Materials”),
(b) the Undersigned and each Holder have had a full opportunity to ask questions
of, and receive answers from, the Company concerning the Company, its business,
operations, financial performance, financial condition and prospects, the
Existing Notes and the terms and conditions of the Repurchase, and to obtain
from the Company any information that it considers necessary in making an
informed decision and to verify the accuracy of the information set forth in the
Public Filings and the Materials, (c) no statement or written material contrary
to the Public Filings or the Materials has been made or given to the Undersigned
or any Holder by or on behalf of the Company, (d) the Undersigned and each
Holder are able to fend for themselves in the Repurchase, and (e) the
Undersigned and each Holder had a sufficient amount of time to consider whether
to participate in the Repurchase and that the Company has not placed any
pressure on the Undersigned or the Holder to respond to the opportunity to
participate in the Repurchase.


Section 2.5: Further Action


The Undersigned agrees that it will, upon request, execute and deliver, for
itself and on behalf of any Holder, any additional documents deemed by the
Company or the trustee of the Existing Notes to be reasonably necessary to
complete the Repurchase.


Section 2.6: Repurchase


The Undersigned acknowledges that the terms of the Repurchase are the result of
bilateral negotiations between the parties and the Undersigned was given a
meaningful opportunity to negotiate the terms of the Repurchase.


Section 2.7: Withholding


The Company and its agents shall be entitled to deduct and withhold from any
consideration payable pursuant to this Agreement such amounts as may be required
to be deducted or withheld under applicable law; provided that no amount shall
be withheld in respect of U.S. federal tax with respect to any consideration
paid to a Holder that has provided to the Company or its agents an accurately
completed and duly executed IRS Form W-9 certifying that such Holder is exempt
from backup withholding or an accurately completed and duly executed appropriate
series of IRS Form W-8, as applicable, other than any required withholding with
respect to payments characterized as interest paid to a non-U.S. Holder that is
not otherwise exempt from such withholding under applicable U.S. federal income
tax law.



--------------------------------------------------------------------------------







To the extent any such amounts are withheld and remitted to the appropriate
taxing authority, such amounts shall be treated for all purposes as having been
paid to the Holder to whom such amounts otherwise would have been paid.


Section 2.8: Disclosure


The Undersigned, for itself and on behalf of any Holder, covenants that, unless
otherwise required by law or if otherwise publicly disclosed by the Company, it
will keep the terms of this Agreement confidential and shall not disclose such
terms to any other party (other than the owners, employees, agents,
representatives and advisors, including attorneys, accountants and consultants,
of the Holder or the Undersigned (together, the “Holder Representatives”) on a
“need to know” basis, provided that such Holder Representatives shall be advised
of the confidentiality obligations hereunder and the Undersigned and each Holder
shall be jointly responsible for any breach of the terms hereof by the Holder
Representatives).


Article III: Covenants, Representations and Warranties of the Company


The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, and all such covenants,
representations and warranties shall survive the Closing.


Section 3.1: Power and Authorization


The Company is duly incorporated, validly existing and in good standing under
the laws of its state of incorporation, and has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Repurchase contemplated hereby. No material
consent, approval, order or authorization of, or material registration,
declaration or filing (other than filings under the Securities Exchange Act of
1934, as amended) with any governmental entity is required on the part of the
Company in connection with the execution, delivery and performance by it of this
Agreement and the consummation by the Company of the transactions contemplated
hereby.


Section 3.2:Valid and Enforceable Agreements; No Violations


This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such enforcement
may be subject to the Enforceability Exceptions.



--------------------------------------------------------------------------------







This Agreement and consummation of the Repurchase will not violate, conflict
with or result in a breach of or default under (i) the charter, bylaws or other
organizational documents of the Company, (ii) any agreement or instrument to
which the Company is a party or by which the Company or any of its assets are
bound or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Company, except for such violations,
conflicts or breaches under clauses (ii) and (iii) above that would not,
individually or in the aggregate, have a material adverse effect on the
financial position, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on its performance of its obligations under
this Agreement or on the consummation of the transactions contemplated hereby.


Section 3.3:Repurchase


The terms of the Repurchase are the result of bilateral negotiations between the
parties.


Section 3.4: No Material Information
The Company hereby agrees and acknowledges that the transactions contemplated by
this Agreement do not constitute material nonpublic information of the Company
or any of its subsidiaries and that, subject to Section 2.8, neither the
Undersigned nor any Holder is subject to any confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Undersigned, the
Holder or any of the Undersigned’s or the Holder’s affiliates, on the other
hand. The Company understands and confirms that the Holder and its affiliates
will rely on the foregoing representations in effecting transactions in
securities of the Company.


Article IV:Miscellaneous


Section 4.1: Entire Agreement


This Agreement and any documents and agreements executed in connection with the
Repurchase embody the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior and
contemporaneous oral or written agreements, representations, warranties,
contracts, correspondence, conversations, memoranda and understandings between
or among the parties or any of their agents, representatives or affiliates
relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents.





--------------------------------------------------------------------------------







Section 4.2: Construction


References in the singular shall include the plural, and vice versa, unless the
context otherwise requires. References in the masculine shall include the
feminine and neuter, and vice versa, unless the context otherwise requires.
Headings in this Agreement are for convenience of reference only and shall not
limit or otherwise affect the meanings of the provisions hereof. Neither party,
nor its respective counsel, shall be deemed the drafter of this Agreement for
purposes of construing the provisions of this Agreement, and all language in all
parts of this Agreement shall be construed in accordance with its fair meaning,
and not strictly for or against either party.


Section 4.3: Governing Law


This Agreement shall in all respects be construed in accordance with and
governed by the substantive laws of the State of New York, without reference to
its choice of law rules.




Section 4.4: Counterparts


This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereon delivered by facsimile or
any standard form of telecommunication or e-mail shall be deemed for all
purposes as constituting good and valid execution and delivery of this Agreement
by such party.


Section 4.5: Termination
The Company may terminate this Agreement if there has occurred any breach by the
Undersigned or a Holder of any covenant, representation or warranty set forth in
Article II. The Undersigned or a Holder may terminate this Agreement if there
has occurred any breach by the Company of any covenant, representation or
warranty set forth in Article III. The Company, the Undersigned and each Holder
may terminate this Agreement by mutual consent at any time.






[Signature Page Follows]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.



   “Company”SERVICENOW, INCBy: ______________Name ______________Title:
______________“Undersigned”    [●]By: ______________Name ______________Title:
______________





--------------------------------------------------------------------------------









Exhibit A
Name of Beneficial Owner
Aggregate Principal Amount of Existing Notes to Be Submitted for Repurchase
DTC Participant Number of DTC Participant through Which the Existing Notes Will
Be Delivered
Payment Instructions
[_________]
$[_______]
[_________]
[_________]


